DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed April 8, 2021. 
Claims 1-4 and 7-10 have been amended.
Claims 1-10 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority as being a 371 of PCT/JP2017/006646 filed on 2/22/2017. Applicant's claim for the benefit of this prior-filed application is acknowledged. 

Response to Arguments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 and 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With regard to the limitations of claims 1-10, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner points to the rejection below. The 
Applicant further argues the claim are directed towards an improvement in computer related technology with reference to McRO. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner asserts that the McRO case is related to “Automatically Animating Lip Synchronization and Facial Expression of Animated Characters”, which is unrelated to the Applicant’s claimed limitations involving optimizing prices of products using L1 regularizations. Page 2 of the McRO-Bascom Memo from December 2016, "The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation "that improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process." The Applicants’ claims are geared toward optimizing prices, where these techniques are merely being applied/calculated in a computing environment. Simply applying these known concepts to a specific technical environment (e.g. the computers/Internet) does not account for significantly more than the abstract idea because it does not solve a problem rooted in computer technology nor does it improve the functioning of the computer itself because it is merely making a 
With regard to the limitations of claims 1-10, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Applicant merely copy and pastes the entire independent claim, which is why the Examiner refers to the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection. Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 7-8 are directed toward a process, claims 9-10 are directed toward a product, and claims 1-6 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward price optimization method comprising: selecting, from a set of features that can influence a sales volume of a product, the set of features including a first feature set that influences the sales volume and a second feature set that influences a price of the product; learning a predictive model in which features included in the first feature set and the second feature set are set as explanatory variables, and the sales volume is set as a prediction target; and optimizing the price of the product under constraint conditions to increase a sales revenue defined by using the predictive model as an argument; accepting the set of features that can influence the prediction target; wherein the selecting the set of features further comprises using machine learning to select the first feature set that influences the sales volume by eliminating features that are redundant to each other to describe the sales volume through an L1 regularization from the set of accepted features, and selecting the second feature set that influences the price of product by eliminating features that are redundant to each other to describe the price of product through the L1 regularization from the set of accepted features, and wherein the learning the predictive model further comprises learning, a first predictive model in which at least one feature included in the second feature set but not included in the first feature set is set as an explanatory variable (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing sales volume versus price of the product to optimize the price of products to maximize sales revenue using a L1 regularization, which is a commercial interaction. The Applicant’s claimed limitations are merely analyzing sales volume versus product price to maximize sales revenue, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “selecting the set of features including a first feature set and a second feature set, using machine learning to select the first feature set and selecting the second feature set” steps/functions of the independent claims would not account for additional 
The Examiner notes that the claimed “using machine learning” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
In addition, dependent claims 2-6, 8, and 10 further narrow the abstract idea and dependent claim 3 additionally recites “outputs a union of the acquired first feature set and second feature set” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05).

Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 7-8; System claims 1-6; and Product claims 9-10 recite a price optimization system, hardware, processor, feature selection unit implemented by the processor, learning unit implemented by the processor, optimization unit implemented by the processor, product, non-transitory computer readable information recording medium, and price optimization program; however, these elements merely facilitate the claimed functions at a high level 
In addition, claims 2-6, 8, and 10 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 3 additionally recites “outputs a union of the acquired first feature set and second feature set” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art (See MPEP 2106.05). The additional limitations of the independent and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myr et al. (US 2005/0096963 A1) in view of Hirayama et al. (US 2017/0039470 A1).

Regarding Claim 1: Myr et al. teach a price optimization system comprising (See Figure 1, Figure 2, Figure 3, and claim 1): 
a hardware including a processor, non-transitory computer readable information recording medium, and price optimization program (See Figure 1, Figure 2, Figure 3, Paragraph 0109, Paragraph 0288, and claim 1); 
a feature selection unit, implemented by the processor, which selects, from a set of features that can influence a sales volume of a product, the set of features including a first feature set that influences the sales volume (See Figure 2, Figure 3, Figure 4 – “sales conditions, sales data”, Paragraph 0050 – “determining optimum prices for a set of products within a product category in a store, where the optimum prices are defined as the prices that maximize a merchandising figure of merit such as revenue, profit, or sales volume”, Paragraph 0055 – “characteristics like season, day of the week, holidays, and also such factors as special discounts, advertising activities”, Paragraph 0072, Paragraph 0073 – “The X matrix represents the sales conditions, or business influences, the Y column provides the weekly demands, i.e. sales volumes, and the noise covariance matrix reflects demand uncertainty”, Paragraph 0076 – “Here X is the matrix of the variables X.sub.1, X.sub.2, . . . X.sub.k representing concurrent sales conditions that could affect sales volumes like season, day of the week, holidays, product brands, various discounts, promotion activities measured on some scale, etc”, Paragraph 0117, Paragraph 0148, Paragraph 0198, claim 1, and claim 9);
and a second feature set that influences a price of the product (See Figure 2, Figure 3, Figure 4 – “sales conditions, sales data”, Abstract, Paragraph 0050 – “determining optimum prices for a set of products within a product category in a store, where the optimum prices are defined as the prices that maximize a merchandising figure of merit”, Paragraph 0054 – “maximize the total revenue during that period by setting up optimal prices”, Paragraph 0055, Paragraph 0059 – “a price-demand function known up to parameter values, we can construct a regression model relating the weekly demand to product's price and a number of other relevant factors”, Paragraph 0064, Paragraph 0072, Paragraph 0087, Paragraphs 0100-0104, Paragraph 0117 – “Sales conditions (Block 402), promotion data (Block 403), and sales data (Block 404). Sales conditions contain such relevant attributes as SKUs, prices, time, day, weekday type, product brands, discounts: brand, quantity, package, pre-holiday discounts, etc.”, and claim 1); 
a learning unit, implemented by the processor, which learns a predictive model in which features included in the first feature set and the second feature set are set as explanatory variables, and the sales volume is set as a prediction target (See Figure 2, Figure 3, Figure 4, Paragraph 0059 – “construct a regression model relating the weekly demand to product's price and a number of other relevant factors”, Paragraph 0072 – “For constructing a useful regression model, we need to set up a regression design matrix (X matrix), a response vector (Y column), and a noise covariance matrix. The X matrix represents the sales conditions, or business influences, the Y column provides the weekly demands, i.e. sales volumes, and the noise covariance matrix reflects demand uncertainty”, Paragraph 0080, Paragraph 0096, Paragraph 0111, Paragraph 0137 – “specifying a regression model, one needs to provide a form for regression function, regression data batches (corresponding to rows of regression matrix), regression factors (corresponding to columns of regression matrix), and assumptions on covariance matrix (noise structure)”, and claim 1); 
and an optimization unit, implemented by the processor, which optimizes the price of the product under constraint conditions to increase a sales revenue defined by using the predictive model as an argument (See Figure 2, Figure 3, Figure 4, Abstract, Paragraph 0050 – “determining optimum prices for a set of products within a product category in a store, where the optimum prices are defined as the prices that maximize a merchandising figure of merit”, Paragraph 0063, Paragraphs 0092-0093, Paragraph 0137 – “Optimization of revenue requires construction and fitting of regression models, estimation of all relevant parameters and making predictions based on them”, Paragraphs 0160-0161, claim 1 – “optimization of a preferred merchandising figure-of-merit predictive function (revenue, profit, and the like)”, and claim 17); 
and an accepting unit, implemented by the processor, which accepts the set of features that can influence the prediction target (See Figure 4, Figure 5, Figure 6, Paragraphs 0311-0317 – “Enter desired relative restrictions on computed prices: no restrictions/minimum/maximum acceptable relative price changes (%)/etc”, and claim 38); 
wherein the feature selection unit uses machine learning to select the first feature set that influences the sales volume (See Figure 2, Figure 3, Figure 4 – “sales conditions, sales data”, Paragraph 0050 – “determining optimum prices for a set of products within a product category in a store, where the optimum prices are defined as the prices that maximize a merchandising figure of merit such as revenue, profit, or sales volume”, Paragraph 0055 – “characteristics like season, day of the week, holidays, and also such factors as special discounts, advertising activities”, Paragraph 0072, Paragraph 0073 – “The X matrix represents the sales conditions, or business influences, the Y column provides the weekly demands, i.e. sales volumes, and the noise covariance matrix reflects demand uncertainty”, Paragraph 0076 – “Here X is the matrix of the variables X.sub.1, X.sub.2, . . . X.sub.k representing concurrent sales conditions that could affect sales volumes like season, day of the week, holidays, product brands, various discounts, promotion activities measured on some scale, etc”, Paragraph 0117, Paragraph 0148, Paragraph 0198, claim 1, and claim 9); 
and to select the second feature set that influences the price of product (See Figure 2, Figure 3, Figure 4 – “sales conditions, sales data”, Abstract, Paragraph 0050 – “determining optimum prices for a set of products within a product category in a store, where the optimum prices are defined as the prices that maximize a merchandising figure of merit”, Paragraph 0054 – “maximize the total revenue during that period by setting up optimal prices”, Paragraph 0055, Paragraph 0059 – “a price-demand function known up to parameter values, we can construct a regression model relating the weekly demand to product's price and a number of other relevant factors”, Paragraph 0064, Paragraph 0072, Paragraph 0087, Paragraphs 0100-0104, Paragraph 0117 – “Sales conditions (Block 402), promotion data (Block 403), and sales data (Block 404). Sales conditions contain such relevant attributes as SKUs, prices, time, day, weekday type, product brands, discounts: brand, quantity, package, pre-holiday discounts, etc.”, and claim 1);
the learning unit learns a first predictive model in which at least one feature included in the second feature set but not included in the first feature set is set as a variable construct a regression model relating the weekly demand to product's price and a number of other relevant factors”, Paragraphs 0072-0073 – “For constructing a useful regression model, we need to set up a regression design matrix (X matrix), a response vector (Y column), and a noise covariance matrix … The rows of the design matrix represent weekly sales conditions. To capture effects of those sales conditions, a number of regressor variables, or factors, representing them will appear as matrix's columns. Only relevant factors qualify for inclusion”, Paragraph 0078 – “product's predicted mean revenue can be expressed as a function of price alone, and after performing optimization we obtain optimal values for revenue and price”, Paragraph 0097, Paragraph 0111, Paragraph 0137 – “Optimization of revenue requires construction and fitting of regression models, estimation of all relevant parameters and making predictions based on them … specifying a regression model, one needs to provide a form for regression function, regression data batches (corresponding to rows of regression matrix), regression factors (corresponding to columns of regression matrix), and assumptions on covariance matrix (noise structure)”, and claim 1). 

Myr et al. do not specifically disclose explanatory variables. However, Hirayama et al. further teach: 
explanatory variables (See Figure 1, Figure 2, Figure 12, Figure 13B, Abstract – “identify a combination of other variables which contribute to variation of a target variable, and extract same as explanatory variables (factors)”, Paragraph 0047 – “extract explanatory variables contributing to a target variable”, Paragraph 0048, machine learning in which a plurality of nodes are connected by weighted links and has a covariant composite node group 1310 and the event node group 1320. The covariant composite node group 1310 has covariant composite nodes whose number is determined by the user in advance. The event node group 1320 has event nodes whose number is equal to the number of columns in the event variable table 304”, Paragraph 0136, and claim 1);
wherein the feature selection unit uses machine learning to select the first feature set that influences the sales volume “by eliminating features that are redundant to each other to describe the sales volume through an Li regularization from the set of accepted features” (See Figure 12, Figures 13A-13B, Paragraph 0083 – “removing the duplicate elements”, Paragraph 0089 – “removing duplicate elements from the value part 3011 of each column (S1205)”, Paragraph 0094 – “The covariant composite network 1301 is a network for machine learning”, Paragraph 0097, and claim 1); 
and to select the second feature set that influences the price of product “by eliminating features that are redundant to each other to describe the price of product through the L1 regularization from the set of accepted features” (See Figure 12, Figures 13A-13B, Paragraph 0083 – “removing the duplicate elements”, Paragraph 0089 – “removing duplicate elements from the value part 3011 of each column (S1205)”, Paragraph 0094 – “The covariant composite network 1301 is a network for machine learning”, Paragraph 0097, and claim 1).

The teachings of Myr et al. and Hirayama et al. are related because both are analyzing data to optimize specific variables for a business. Therefore it would have been obvious 

Regarding Claim 2: Myr et al. in view of Hirayama et al. teach the limitations of claim 1. Myr et al. further teach wherein the learning unit learns a second predictive model in which all of features included in the first feature set and features included in the second feature set are set as the variables (See Figure 2, Figure 3, Figure 4, Paragraph 0059 – “construct a regression model relating the weekly demand to product's price and a number of other relevant factors”, Paragraphs 0072-0073 – “For constructing a useful regression model, we need to set up a regression design matrix (X matrix), a response vector (Y column), and a noise covariance matrix … The rows of the design matrix represent weekly sales conditions. To capture effects of those sales conditions, a number of regressor variables, or factors, representing them will appear as matrix's columns. Only relevant factors qualify for inclusion”, Paragraph 0078 – “product's predicted mean revenue can be expressed as a function of price alone, and after performing optimization we obtain optimal values for revenue and price”, Paragraph 0097, Paragraph 0111, Paragraph 0137 – “Optimization of revenue requires construction and fitting of regression models, estimation of all relevant parameters and making predictions based on them … specifying a regression model, one needs to provide a form for regression function, regression data batches (corresponding to rows of regression matrix), regression factors (corresponding to columns of regression matrix), and assumptions on covariance matrix (noise structure)”, and claim 1). 
Myr et al. do not specifically disclose explanatory variables. However, Hirayama et al. further teach explanatory variables (See Figure 1, Figure 2, Figure 12, Figure 13B, Abstract – “identify a combination of other variables which contribute to variation of a target variable, and extract same as explanatory variables (factors)”, Paragraph 0047 – “extract explanatory variables contributing to a target variable”, Paragraph 0048, Paragraph 0051, Paragraph 0094 – “machine learning in which a plurality of nodes are connected by weighted links and has a covariant composite node group 1310 and the event node group 1320. The covariant composite node group 1310 has covariant composite nodes whose number is determined by the user in advance. The event node group 1320 has event nodes whose number is equal to the number of columns in the event variable table 304”, Paragraph 0136, and claim 1).
The teachings of Myr et al. and Hirayama et al. are related because both are analyzing data to optimize specific variables for a business. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the revenue optimization, by price setting, utilizing regression analysis system of Myr et al. to incorporate the explanatory variables of Hirayama et al. in order to better predict the response based on changes to certain variables, thereby allowing better predictions to be made.

Regarding Claim 3:
wherein the feature selection unit performs feature selection processing using the sales volume as the variable to acquire the first feature set from among the set of features that can influence the sales volume of the product (See Figure 2, Figure 3, Figure 4 – “sales conditions, sales data”, Abstract – “selecting and customizing optimization and prediction scenarios”, Paragraph 0050 – “determining optimum prices for a set of products within a product category in a store, where the optimum prices are defined as the prices that maximize a merchandising figure of merit such as revenue, profit, or sales volume”, Paragraph 0055 – “characteristics like season, day of the week, holidays, and also such factors as special discounts, advertising activities”, Paragraph 0057 – “select desirable optimization scenarios, feed input parameters and options into the system, and to receive customized reports with optimal prices and other information”, Paragraph 0072, Paragraph 0073 – “The X matrix represents the sales conditions, or business influences, the Y column provides the weekly demands, i.e. sales volumes, and the noise covariance matrix reflects demand uncertainty”, Paragraph 0076 – “Here X is the matrix of the variables X.sub.1, X.sub.2, . . . X.sub.k representing concurrent sales conditions that could affect sales volumes like season, day of the week, holidays, product brands, various discounts, promotion activities measured on some scale, etc”, Paragraph 0080, Paragraph 0117, Paragraph 0148, Paragraph 0198, claim 1, and claim 9);
performs the feature selection processing using the price as the variable to acquire the second feature set from among the set of features that can influence the sales volume of the product (See Figure 2, Figure 3, Figure 4 – “sales conditions, sales data”, Abstract – “selecting and customizing optimization and prediction scenarios”, determining optimum prices for a set of products within a product category in a store, where the optimum prices are defined as the prices that maximize a merchandising figure of merit”, Paragraph 0054 – “maximize the total revenue during that period by setting up optimal prices”, Paragraph 0055, Paragraph 0057 – “select desirable optimization scenarios, feed input parameters and options into the system, and to receive customized reports with optimal prices and other information”, Paragraph 0059 – “a price-demand function known up to parameter values, we can construct a regression model relating the weekly demand to product's price and a number of other relevant factors”, Paragraph 0064, Paragraph 0072, Paragraph 0080, Paragraph 0087, Paragraphs 0100-0104, Paragraph 0117 – “Sales conditions (Block 402), promotion data (Block 403), and sales data (Block 404). Sales conditions contain such relevant attributes as SKUs, prices, time, day, weekday type, product brands, discounts: brand, quantity, package, pre-holiday discounts, etc.”, and claim 1); 
and outputs a union of the acquired first feature set and second feature set (See Figure 2, Figure 3, Figure 4, Figure 5, Figure 12, Paragraph 0057 – “select desirable optimization scenarios, feed input parameters and options into the system, and to receive customized reports with optimal prices and other information”, Paragraph 0140 – “An output of the procedure that is the constructed regression model is shown in Block 507”, Paragraph 0258, Paragraph 0351 – “the main output is forecasts based on user-suggested prices”, claim 1, and claim 39 – “producing flexible user-friendly reports presenting results of the requested computations according to selected scenarios in written and in graphical forms”). 

identify a combination of other variables which contribute to variation of a target variable, and extract same as explanatory variables (factors)”, Paragraph 0047 – “extract explanatory variables contributing to a target variable”, Paragraph 0048, Paragraph 0051, Paragraph 0094 – “machine learning in which a plurality of nodes are connected by weighted links and has a covariant composite node group 1310 and the event node group 1320. The covariant composite node group 1310 has covariant composite nodes whose number is determined by the user in advance. The event node group 1320 has event nodes whose number is equal to the number of columns in the event variable table 304”, Paragraph 0136, and claim 1).
The teachings of Myr et al. and Hirayama et al. are related because both are analyzing data to optimize specific variables for a business. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the revenue optimization, by price setting, utilizing regression analysis system of Myr et al. to incorporate the explanatory variables of Hirayama et al. in order to better predict the response based on changes to certain variables, thereby allowing better predictions to be made.

Regarding Claim 4: Myr et al. in view of Hirayama et al. teach the limitations of claim 1. Myr et al. further teach wherein the optimization unit inputs a distribution of prediction errors according to the predictive model to optimize the price of the product using the distribution of prediction errors as a constraint condition (See Figure 2, Figure 3, Figure construct a regression model relating the weekly demand to product's price and a number of other relevant factors”, Paragraph 0072 – “For constructing a useful regression model, we need to set up a regression design matrix (X matrix), a response vector (Y column), and a noise covariance matrix. The X matrix represents the sales conditions, or business influences, the Y column provides the weekly demands, i.e. sales volumes, and the noise covariance matrix reflects demand uncertainty”, Paragraph 0080, Paragraph 0096, Paragraph 0111, Paragraph 0137 – “specifying a regression model, one needs to provide a form for regression function, regression data batches (corresponding to rows of regression matrix), regression factors (corresponding to columns of regression matrix), and assumptions on covariance matrix (noise structure)”, Paragraph 0209, Paragraph 0251, claim 1, and claims 24-25 – “estimation of prediction errors, standard errors and biases in predicted single product optimal prices and in predicted category optimal price vectors”). 

Regarding Claim 5: Myr et al. in view of Hirayama et al. teach the limitations of claim 4. Myr et al. further teach wherein the input distribution of prediction errors is a variance-covariance matrix (See Figure 2, Figure 3, Figure 4, Paragraph 0072 – “set up a regression design matrix (X matrix), a response vector (Y column), and a noise covariance matrix. The X matrix represents the sales conditions, or business influences, the Y column provides the weekly demands, i.e. sales volumes, and the noise covariance matrix reflects demand uncertainty”, Paragraph 0096, Paragraph 0111, Paragraph 0151, and claim 1). 

Regarding Claim 6: Myr et al. in view of Hirayama et al. teach the limitations of claim 4. Myr et al. further teach wherein the distribution of prediction errors is set according to features included in the second feature set but not included in the first feature set (See Figure 2, Figure 3, Figure 4, Paragraph 0059 – “construct a regression model relating the weekly demand to product's price and a number of other relevant factors”, Paragraphs 0072-0073 – “For constructing a useful regression model, we need to set up a regression design matrix (X matrix), a response vector (Y column), and a noise covariance matrix … The rows of the design matrix represent weekly sales conditions. To capture effects of those sales conditions, a number of regressor variables, or factors, representing them will appear as matrix's columns. Only relevant factors qualify for inclusion”, Paragraph 0080, Paragraph 0096, Paragraphs 0110-0111, Paragraph 0137 – “specifying a regression model, one needs to provide a form for regression function, regression data batches (corresponding to rows of regression matrix), regression factors (corresponding to columns of regression matrix), and assumptions on covariance matrix (noise structure)”, Paragraph 0209, Paragraph 0251, claim 1, claim 7 – “sorting said other-related influence factors into relevant and irrelevant groups”, and claims 24-25 – “estimation of prediction errors, standard errors and biases in predicted single product optimal prices and in predicted category optimal price vectors”). 

Regarding Claims 7-10: Claims 7-10 recite limitations already addressed by the rejections of claims 1-6 above; therefore the same rejections apply.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683